Appellate Case: 21-6000     Document: 010110630282   Date Filed: 01/11/2022   Page: 1
                                                                             FILED
                                                                 United States Court of Appeals
                                       PUBLISH                           Tenth Circuit

                       UNITED STATES COURT OF APPEALS                   January 11, 2022

                                                                     Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                      Clerk of Court
                          _________________________________

  BNSF RAILWAY COMPANY, a
  Delaware corporation,

        Plaintiff - Appellee,

  v.                                                      No. 21-6000

  TODD HIETT, in his capacity as Chairman
  of the Oklahoma Corporation Commission;
  BOB ANTHONY, in his capacity as Vice
  Chairman of the Oklahoma Corporation
  Commission; DANA MURPHY, in her
  capacity as Commissioner of the Oklahoma
  Corporation Commission,

        Defendants - Appellants,

  and

  CITY OF EDMOND, an Oklahoma
  municipal corporation; CITY OF DAVIS,
  an Oklahoma municipal corporation,

        Defendants,

  and

  MIKE HUNTER, in his official capacity as
  Attorney General of the State of Oklahoma,

        Intervenor Defendant - Appellant.

  –––––––––––––––––––––––––––––––––––

  BNSF RAILWAY COMPANY, a
  Delaware corporation,
Appellate Case: 21-6000     Document: 010110630282      Date Filed: 01/11/2022    Page: 2




        Plaintiff - Appellee,

  v.                                                         No. 21-6005

  CITY OF DAVIS, an Oklahoma municipal
  corporation; CITY OF EDMOND, an
  Oklahoma municipal corporation,

        Defendants - Appellants,

  TODD HIETT, in his capacity as Chairman
  of the Oklahoma Corporation Commission;
  BOB ANTHONY, in his capacity as Vice
  Chairman of the Oklahoma Corporation
  Commission; DANA MURPHY, in her
  capacity as Commissioner of the Oklahoma
  Corporation Commission,

        Defendants,

  and

  MIKE HUNTER, in his official capacity as
  Attorney General of the State of Oklahoma,

        Intervenor Defendant.
                        _________________________________

                      Appeal from the United States District Court
                         for the Western District of Oklahoma
                              (D.C. No. 5:19-CV-00769-G)
                        _________________________________


 Bryan Cleveland, Assistant Solicitor General (Mike Hunter, Attorney General of
 Oklahoma, and Mithun Mansinghani, Solicitor General with him on the briefs),
 Oklahoma City, Oklahoma for Defendants-Appellants.

 R. Richard Love, III, Conner & Winters, LLP (C. Austin Birnie and J. Dillon Curran with
 him on the brief), Tulsa, Oklahoma for Plaintiff-Appellee.
                          _________________________________


                                           2
Appellate Case: 21-6000    Document: 010110630282         Date Filed: 01/11/2022    Page: 3



 Before MATHESON, PHILLIPS, and CARSON, Circuit Judges.
                   _________________________________

 CARSON, Circuit Judge.
                     _________________________________

        Congress enacted the Interstate Commerce Commission Termination Act

 (“ICCTA”) to establish an exclusive federal scheme of economic regulation for

 railroad transportation. The ICCTA created the Surface Transportation Board

 (“STB” or the “Board”) and vests it with exclusive jurisdiction over railroad

 operations. 49 U.S.C. § 10501(b). Meanwhile, the Oklahoma legislature passed the

 Blocked Crossing Statute, which fines railroad operators for occupying grade, or

 street-level, crossings for more than ten minutes. Municipal authorities in Oklahoma

 fined Plaintiff BNSF for violating its Blocked Crossing Statute—setting up a

 preemption challenge between the ICCTA and the Blocked Crossing Statute. But

 Defendants argue the Federal Railroad Safety Act (“FRSA”)—not the ICCTA—

 applies to Oklahoma’s statute and does not preempt it. The district court held that

 the ICCTA preempts Oklahoma’s Blocked Crossing Statute because it regulates

 railroad operations. We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.

                                             I.

        Oklahoma’s Blocked Crossing Statute provides that “no railcar shall be

 brought to rest in a position which blocks vehicular traffic at a railroad intersection

 with a public highway or street for longer than ten (10) minutes.” Okla. Stat. Ann.

 tit. 66, § 190(A).



                                             3
Appellate Case: 21-6000    Document: 010110630282         Date Filed: 01/11/2022      Page: 4



       Plaintiff operates interstate trains nationally, including throughout 952 route

 miles in Oklahoma. Sixteen days after the Blocked Crossing Statute took effect, one

 of Plaintiff’s trains occupied the side track in Davis, Oklahoma, for 38 minutes so

 that another train could pass on the main line.1 While Plaintiff’s train occupied the

 side track, it blocked at least one grade crossing. A police officer cited Plaintiff for

 violating the Blocked Crossing Statute.

       The next day, in Edmond, Oklahoma, one of Plaintiff’s trains again occupied

 the side track for 80 minutes so that two other trains could pass. That train also

 blocked at least one grade crossing. And 12 days later, one of Plaintiff’s trains

 blocked a crossing for a third time while it stopped on the side track in Edmond for

 37 minutes to let another train pass. On both occasions, a police officer cited

 Plaintiff for violating the Blocked Crossing Statute. The City of Edmond and City of

 Davis each filed complaints against Plaintiff before the Oklahoma Corporation

 Commission (“OCC”) to enforce the citations. The OCC secretary issued a citation

 and notice of hearing.

       Before that hearing took place, Plaintiff sued the City of Edmond, City of

 Davis, OCC Chairman Todd Hiett, OCC Vice-Chairman Bob Anthony, and OCC

 Commissioner Dana Murphy in federal court, asserting that the ICCTA, 49 U.S.C.



       1
          “Side tracks are used to park a train going one direction on a main line while
 a train going the opposite direction passes. They can also be used as a detour to
 circumvent places on the main line where the tracks become unusable due to
 washouts, accidents, maintenance, etc.” Friberg v. Kan. City S. Ry. Co., 267 F.3d
 439, 440 n.1 (5th Cir. 2001).
                                             4
Appellate Case: 21-6000     Document: 010110630282         Date Filed: 01/11/2022      Page: 5



 §§ 10101 et seq., and the FRSA, 49 U.S.C. §§ 20101 et seq., preempt the Blocked

 Crossing Statute. Plaintiff sought a declaratory judgment and preliminary and

 permanent injunctions. The Oklahoma Attorney General intervened. On cross

 motions for summary judgment—granting Plaintiff’s and denying Defendants’—the

 district court declined to consider the Blocked Crossing Statute exclusively under the

 FRSA, determined the ICCTA expressly preempts the Blocked Crossing Statute, and

 permanently enjoined Defendants from enforcing it. Defendants appeal.

                                               II.

        “We review the district court’s grant of summary judgment de novo, applying the

 same legal standard as the district court.” US Airways, Inc. v. O’Donnell, 627 F.3d 1318,

 1324 (10th Cir. 2010) (citation omitted). “In doing so, we consider the evidence in the

 light most favorable to the non-moving party.” Tesone v. Empire Mktg. Strategies, 942

 F.3d 979, 994 (10th Cir. 2019) (citation and internal quotation marks omitted). “A party

 is entitled to summary judgment if there is no genuine dispute as to any material fact.” In

 re MDL 2700 Genentech Herceptin (Trastuzumab) Mktg. & Sales Prac. Litig., 960 F.3d

 1210, 1224 (10th Cir. 2020) (citation and internal quotation marks omitted). “In

 conducting this analysis, we engage in de novo review of all the district court’s legal

 conclusions.” Id. (citation and internal quotation marks omitted). “Thus, we ordinarily

 consider pre[-]emption as a legal issue subject to de novo review.” Id. (citation omitted).

                                               III.

        “The Supremacy Clause establishes that federal law ‘shall be the supreme Law of

 the Land . . . any Thing in the Constitution or Laws of any State to the Contrary

                                              5
Appellate Case: 21-6000      Document: 010110630282          Date Filed: 01/11/2022      Page: 6



 notwithstanding.’” PLIVA, Inc. v. Mensing, 564 U.S. 604, 617 (2011) (quoting U.S.

 Const., art. VI, cl. 2). Federal law preempts state law under the Supremacy Clause in

 three circumstances. Eng. v. Gen. Elec. Co., 496 U.S. 72, 78 (1990). First, Congress can

 explicitly define the preemptive scope of its enactments. Id. Second, absent explicit

 statutory language, federal law preempts state law where state law regulates conduct in a

 field that Congress intended the federal government to occupy exclusively. Id. at 79.

 And third, federal law preempts state law when they conflict. Id. But Congress’s

 purpose matters the most in every preemption case. Medtronic, Inc. v. Lohr, 518 U.S.

 470, 485 (1996). When a statute contains an express preemption provision, that

 provision’s “plain wording” controls because it “necessarily contains the best evidence of

 Congress’ pre-emptive intent.” Puerto Rico v. Franklin Cal. Tax-Free Tr., 579 U.S. 115,

 125 (2016) (citation omitted).

        Congress passed the ICCTA “to establish an exclusive Federal scheme of

 economic regulation and deregulation for railroad transportation.” Emerson v. Kan. City

 S. Ry. Co., 503 F.3d 1126, 1132 (10th Cir. 2007). 2 The ICCTA provides that the STB

 has exclusive jurisdiction over transportation by rail carriers and the operation of tracks

 or facilities, including side tracks, even if the tracks are located in one state. 49 U.S.C.


        2
          “Although States retain the police powers reserved by the Constitution, the
 Federal scheme of economic regulation and deregulation is intended to address and
 encompass all such regulation and to be completely exclusive. Any other
 construction would undermine the uniformity of Federal standards and risk the
 balkanization and subversion of the Federal scheme of minimal regulation for this
 intrinsically interstate form of transportation.” Fayus Enters. v. BNSF Ry. Co., 602
 F.3d 444, 452 (D.C. Cir. 2010) (quoting H.R. Rep. No. 104–311, at 96 (1995), as
 reprinted in 1995 U.S.C.C.A.N. at 808).
                                               6
Appellate Case: 21-6000       Document: 010110630282         Date Filed: 01/11/2022      Page: 7



 § 10501(b). The plain language is clear: the STB has exclusive jurisdiction over the

 operation of side tracks in Oklahoma. Because the ICCTA is unambiguous, we need not

 look outside it to divine Congress’s intent.

        The Blocked Crossing Statute regulates how long a rail carrier may block, or

 occupy, a grade crossing before municipal authorities may fine the rail carrier.3 But

 many factors determine the time that a train will block a grade crossing, including the

 train’s speed and length, whether the side track intersects the grade crossing, when a

 railroad schedules a train to pass, and the time required to comply with federally

 mandated tests and procedures. Thus, “[r]egulating the time a train can occupy a rail

 crossing impacts . . . the way a railroad operates its trains, with concomitant economic

 ramifications . . . .” Friberg, 267 F.3d at 443. In Friberg, the Fifth Circuit—the only

 other circuit to address whether the ICCTA preempts a state’s blocked-crossing statute—

 held the ICCTA preempted the Texas Anti-Blocking Statute because “[n]othing in the

 ICCTA otherwise provides authority for a state to impose operating limitations on a

 railroad,” or regulate “a railroad’s economic decisions.” Id. at 444. We previously

 approved Friberg’s reasoning when we relied on it to support our conclusion of ICCTA

 non-preemption. See Emerson, 503 F.3d at 1132 (“Though the courts in Friberg and

 Auburn concluded that the state laws in question were preempted, their reasoning

 supports our conclusion of non-preemption.”). Thus, while Oklahoma’s Blocked

 Crossing Statute states it is “for the safety and welfare of the people,” Okla. Stat. Ann. tit.



        3
            The parties do not dispute that BNSF is a rail carrier.
                                                7
Appellate Case: 21-6000      Document: 010110630282           Date Filed: 01/11/2022      Page: 8



 66, § 190(A), it too effectively regulates rail operations—a task the ICCTA reserves for

 the STB. So, the ICCTA, by its plain language, preempts Oklahoma’s Blocked Crossing

 Statute.

        Moreover, the STB’s own understanding of its authority under the ICCTA

 supports our plain-language determination. “As the agency authorized by Congress to

 administer the [ICCTA], the [STB] is uniquely qualified to determine whether state law

 should be preempted by the [ICCTA].” Emerson, 503 F.3d at 1130 (citations omitted);

 see also R.R. Ventures, Inc. v. Surface Transp. Bd., 299 F.3d 523, 548 (6th Cir.

 2002) (“[T]his Court must give considerable weight and due deference to the [STB’s]

 interpretation of the statutes it administers unless its statutory construction is plainly

 unreasonable.” (citation and internal quotation marks omitted)). Despite hearing

 argument that the ICCTA “only preempts direct ‘economic’ regulation of railroads, and

 not a state or local measure aimed at protecting its residents,” the STB concluded that the

 scope of ICCTA preemption “is broader than just direct economic regulation of

 railroads” and that states and municipalities “cannot take an action that would have the

 effect of foreclosing or unduly restricting a railroad’s ability to conduct its operations or

 otherwise unreasonably burden interstate commerce.” CSX Transp., Inc., Fed. Carr. Cas.

 (CCH) ¶ 37186, 2005 WL 584026, at *7−8 (STB Mar. 14, 2005). Because the ICCTA

 preempts the Blocked Crossing Statute, we need not consider whether the FRSA does

 too.

        Still, Defendants argue the district court incorrectly applied the ICCTA to the

 Blocked Crossing Statute because “the safety issues posed by blocked crossings are

                                                8
Appellate Case: 21-6000     Document: 010110630282         Date Filed: 01/11/2022      Page: 9



 within the authority of the [Federal Railroad Administration (‘FRA’)],” the agency

 administering the FRSA, and governed by the FRSA’s preemption clause. Defendants

 explain that courts must construe the STB’s jurisdiction under the ICCTA in pari

 materia—meaning, construed together— with the FRA’s, “cognizant of the presumption

 against implied repeal of the FRSA.” And Defendants contend a split exists about

 ICCTA interpretation, with the Second, Sixth, Eighth, Ninth, and D.C. Circuits

 construing it together with the FRSA so that rail-safety issues fall under the FRSA, and

 the Fifth Circuit alone concluding the ICCTA subsumes the FRSA.4 Defendants

 correctly state that the FRSA applies to rail-safety issues, but we need not “reconcile the

 ICCTA’s interaction with . . . the FRSA,” because the Blocked Crossing Statute concerns


        4
          The Fifth Circuit is the only circuit to consider whether the ICCTA preempts
 a state’s blocked-crossing statute—no split exists with respect to this issue. See
 Friberg, 267 F.3d at 444; Elam v. Kan. City S. Ry. Co., 635 F.3d 796, 807 (5th Cir.
 2011). The cases Defendants cite concern other issues. See Island Park, LLC v.
 CSX Transp., 559 F.3d 96, 98−99 (2d Cir. 2009) (private rail-crossing closure order);
 Tyrrell v. Norfolk S. Ry. Co., 248 F.3d 517, 520−21 (6th Cir. 2001) (state track-
 clearance requirement); Iowa, Chi. & E. R.R. Corp. v. Wash. Cnty., 384 F.3d 557,
 558 & n.1 (8th Cir. 2004) (state statute requiring railroads to construct and maintain
 bridges); Swinomish Indian Tribal Cmty. v. BNSF Ry. Co., 951 F.3d 1142, 1161 (9th
 Cir. 2020) (right-of-way easement agreement issued under the Indian Right of Way
 Act); Bos. & Me. Corp. v. Surface Transp. Bd., 364 F.3d 318, 319 (D.C. Cir. 2004)
 (STB order on train speed limit).
        Defendants argue it does not matter that these cases do not address blocked
 crossings because “the legal question of whether the ICCTA implicitly repeals the
 FRSA” should not “vary depending on the facts being analyzed.” But Defendants
 mistake the relevant legal question. When approaching a railroad statutory-
 preemption issue, a court must first ask whether the statute at issue concerns rail
 safety. If the answer is no, that statute cannot fall under the FRSA’s purview, and the
 court need not analyze whether the FRSA preempts it. Thus, the statute’s subject-
 matter is important because it informs whether the statute concerns rail safety. Here,
 the Blocked Crossing Statute does not concern rail safety, so we need not address
 FRSA preemption.
                                              9
Appellate Case: 21-6000      Document: 010110630282          Date Filed: 01/11/2022      Page: 10



  public safety, not rail safety, and regulates railroad operations. Thus, the district court

  properly analyzed whether the ICCTA, and not the FRSA, preempts it.

         Congress enacted the FRSA in 1970 to “promote safety in every area of railroad

  operations and to reduce railroad-related accidents and incidents.” Henning v. Union

  Pac. R. Co., 530 F.3d 1206, 1211 (10th Cir. 2008) (quoting 49 U.S.C. § 20101). It

  “grants the Secretary of Transportation the authority to ‘prescribe regulations and issue

  orders for every area of railroad safety.’” Id. (quoting 49 U.S.C. § 20103(a)). And it

  requires the Secretary to “maintain a coordinated effort to develop and carry out solutions

  to the railroad grade crossing problem and measures to protect pedestrians in densely

  populated areas along railroad rights of way.” 49 U.S.C. § 20134(a). But so that “[l]aws,

  regulations, and orders related to railroad safety” are “nationally uniform,” the FRSA

  preempts a state’s “law, regulation, or order related to railroad safety” when the

  Secretary of Transportation “prescribes a regulation or issues an order covering the

  subject matter of the State requirement.” 49 U.S.C. § 20106 (emphasis added). Circuits

  examining the relationship between the ICCTA and FRSA “have concluded that the

  federal statutory scheme places principal federal regulatory authority for rail safety with

  the [FRA], not the STB.” Island Park, LLC, 559 F.3d at 107. Thus, the “FRSA provides

  the appropriate basis for analyzing whether a state law, regulation or order affecting rail

  safety is pre-empted by federal law.” Id. (citing Bos. & Me. Corp., 364 F.3d at 321;

  Iowa, Chi. & E. R.R. Corp., 384 F.3d at 561; Tyrrell, 248 F.3d at 523). And the STB

  agrees with those circuits’ interpretation of its authority, stating that ICCTA preemption

  “applies only to non-safety railroad regulation and that Congress intended to retain the

                                                10
Appellate Case: 21-6000       Document: 010110630282          Date Filed: 01/11/2022       Page: 11



  well settled safety authority of the FRA and the states under [the] FRSA when it enacted

  [the ICCTA].” In re Waneck, No. FD 36167, 2018 WL 5723286, at *5 n.6 (S.T.B. Oct.

  31, 2018). Though “in rare cases,” the STB clarified, “both FRSA and ICCTA

  preemption may apply.” Id. at *7. But we need not examine the interplay between the

  ICCTA and the FRSA because the Blocked Crossing Statute does not concern rail safety.

         The Blocked Crossing Statute recites that “it is immediately necessary for the

  safety and welfare of the people,” before prohibiting any railcar from “block[ing]

  vehicular traffic at a railroad intersection with a public highway or street for longer than

  ten (10) minutes.” Okla. Stat. Ann. tit. 66, § 190(A). Defendants explain that blocked

  crossings in Oklahoma have “forced a paramedic . . . to jump between rail cars of a

  stopped train to reach a patient in time,” delayed firefighters and paramedics’ response

  times generally, and caused Oklahomans to engage in risky behavior to avoid blocked

  crossings. Defendants argue the Blocked Crossing Statute responds to these safety

  concerns and therefore falls under the FRSA. While emergency responders’ delayed

  ability to reach people on the other side of a blocked crossing and risky road-blockage-

  induced behaviors pose legitimate safety issues, they do not concern any “hazard to the

  railroad system or its participants.” People v. Burlington N. Santa Fe R.R., 148 Cal.

  Rptr. 3d 243, 252 (Cal. Ct. App. 2012). Rather, they are local public safety issues—not

  rail safety issues. See id. at 253 (“Instead, the People assert only that blocked rail

  crossings will delay emergency vehicles. This is a legitimate safety concern for those

  members of the public who cannot be reached by emergency vehicles located on the

  opposite side of blocked rail crossings, but it is not a ‘rail safety’ concern.”).

                                                11
Appellate Case: 21-6000      Document: 010110630282           Date Filed: 01/11/2022      Page: 12



         Defendants urge this Court to “agree with the Eighth Circuit’s interpretation of rail

  safety in the FRSA” because “it is more consistent with longstanding interpretations of

  the safety jurisdiction conferred under the FRSA.” In Iowa, Chicago & Eastern Railroad

  Corporation, Washington County sought to require the Iowa, Chicago & Eastern Railroad

  Corporation (“IC&E”) to replace four bridges on the interstate rail line at IC&E’s

  expense under an Iowa statute. 384 F.3d at 558. Two of the bridges carried the rail line

  over county highways and had “severely deficient vertical clearances for highway

  traffic,” and the other two bridges carried the highway over the rail line—one had a sharp

  crest, and a fire destroyed the other. Id. IC&E argued that the ICCTA preempted Iowa’s

  statute and FRSA preemption did not apply because the County sought to replace the

  bridges for highway improvement—not rail safety. Id. at 560. But the Eighth Circuit

  found that argument unpersuasive because the “reasons for replacing the bridges . . .

  clearly include[d] a safety component[,] . . . albeit a highway safety issue.” Id. And, in

  dicta, that court rejected any argument that “‘rail safety’ for the purposes of FRSA

  preemption does not include the highway safety risks created at rail crossings,” after

  recognizing a long history of federal-state cooperation on highway safety. Id.

         But the Eighth Circuit held only that, on the record before it, the railroad failed to

  establish that the ICCTA preempted state administrative proceedings seeking to require

  the railroad to replace the four bridges. Id. at 561. It did not make a determination on the

  FRSA. And “deteriorating or inadequate railway-highway bridges,” id. at 560, may

  create potential hazards to the railroad system or its participants, implicating rail safety.

  These concerns are not at issue here—the Blocked Crossing Statute does not seek to

                                                12
Appellate Case: 21-6000      Document: 010110630282          Date Filed: 01/11/2022      Page: 13



  regulate the condition of grade crossings but the movement of trains through them. Its

  primary directive prohibits the time a train can block a grade crossing. “Indeed, the

  statute has no application except with respect to the operation of railroads at rail

  crossings.” Elam, 635 F.3d at 807. Thus, the district court properly analyzed whether the

  ICCTA, and not the FRSA, preempts the Blocked Crossing Statute and concluded that it

  does.

          AFFIRMED.




                                               13